          Case 1:20-cv-02915-PGG Document 5 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              -against-                                               ORDER

 $141,680.00 IN UNITED STATES                                   20 Civ. 2915 (PGG)
 CURRENCY,

                           Defendant-in-rem.


PAUL G. GARDEPHE, U.S.D.J.:

              On April 8, 2020, the Government filed a complaint in this forfeiture action. (See

Dkt. No. 1) On July 23, 2020, Lance Steglich submitted an affidavit making a claim for the

currency at issue. (See Dkt. No. 4) There has been no further activity in matter. By April 13,

2021, the Government will submit a letter stating how it proposes to proceed.

Dated: New York, New York
       April 6, 2021
                                                    SO ORDERED.


                                                    _________________________________
                                                    Paul G. Gardephe
                                                    United States District Judge
